Appeal by the tax assessor of the fourth taxation division from the decision of the tax appeal court for that division sustaining a return of $140,000 as against an assessment of $393,525. The property involved is the interest of the taxpayer in a certain lease from the government for thirty years from January 1, 1890, at an annual rental of $4000. This interest was assessed at $75,000 until January 1, 1899, when it was raised to $150,000, since which time the assessment has remained the same until this year. Most of the land is subleased by the taxpayer. The average net annual income received by the taxpayer for the past five years has been over $47,000. Two witnesses on behalf of the taxpayer testified that the return was correct. The taxpayer contends that the decision of the tax appeal court is justified on the evidence and also that the assessment is illegal in that it was not made by’ the assessor. Per curiam: Ho definite rule for valuing a leasehold can be laid down which will fit all cases. All the facts and circumstances in each particular case have to be considered. In this case it is clearly apparent that the amount fixed by the tax appeal court is too low. A consideration of all of the evidence shows that the assessment should be at least $275,000. The contention of the taxpayer that this particular assessment was not made by the assessor is without merit. The decision of the tax 'appeal court is reversed and the assessment is fixed at $275,000.